Opinion issued December 6, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00846-CV
                            ———————————
                  JOSE GREGORIO SANDOVAL, Appellant
                                          V.
        DISA, INC. & DISA GLOBAL SOLUTIONS, INC., Appellees


                    On Appeal from the 269th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-51272


                          MEMORANDUM OPINION

      A quality control inspector in the industrial sector lost his job after his random

drug test yielded a positive result for cocaine. The inspector sued the third-party

administrator that managed aspects of his former employer’s drug-testing program,

among other defendants.
      The third-party administrator, DISA Global Solutions, Inc., moved for

summary judgment against Jose Sandoval, the inspector.1 The trial court granted the

motion, and Sandoval appeals. Sandoval contends that the court erred in granting

summary judgment because (1) Sandoval raised genuine issues of material fact on

the elements of his negligence claim; (2) DISA did not conclusively prove its

affirmative defenses of legal justification and consent to defeat his defamation claim;

and (3) Sandoval demonstrated that he has standing under the DTPA.2 Finding no

error, we affirm the summary judgment.

                                 BACKGROUND

      Turner’s drug and alcohol policy

      Sandoval was employed by Turner Industries Group. Turner is an industrial

contractor in the petrochemical industry. During Sandoval’s employment, Turner

had a drug, alcohol, and substance-abuse policy. It contracted with DISA to

administer its drug and alcohol screening programs. Turner’s policy required

employees to submit to drug testing at various stages of employment and at random.



1
       Sandoval’s original petition names only “DISA, Inc.” as a defendant. In
      answering for “DISA, Inc.,” DISA Global Solutions explained that “DISA,
      Inc.” was not a proper name and identified itself as the proper defendant.
2
      Marie Sandoval, Sandoval’s wife, brought a loss-of-consortium claim against
      DISA, and the trial court disposed of that claim in the take-nothing summary
      judgment. Marie is not a party to this appeal.

                                          2
The policy also required Turner employees who were contracted to work at third-

party jobsites not owned or operated by Turner to comply with both Turner’s and

those third parties’ substance-abuse policies. Under Turner’s policy:

          • An employee is subject to discipline or discharge if a test shows
            “any detectable quantity of any illegal drug.”

          • All testing is conducted by a licensed independent medical
            laboratory.

          • The testing lab must retain samples for retesting at the
            employee’s request and expense.

          • Employees have “the right to meet with the Company, to
            explain” adverse test results.

The policy further provides that “[a]ll testing will be in accordance with all

applicable federal, state, and local drug and alcohol related laws and regulations”

and that “[d]rug tests not conducted under the supervision of the Company are not

recognized as approved.”     In the event of a positive drug test, Turner has a

rehire/reinstatement policy, providing that it “will consider the applications of

candidates who formerly tested positive for drugs” if they can show evidence of

rehabilitation.

      DISA’s role in substance-abuse screening

      DISA is a third-party administrator of substance-abuse screening programs.

It houses a national Contractor Consortium program of over 12,000-member

companies, referred to as DCC.       DCC provides consolidated Department of

                                         3
Transportation [DOT] services that allow DCC members to comply with DOT

regulatory requirements by outsourcing employee substance-abuse screening and

reporting requirements to DISA.

      DISA’s contractor consortium group for the Houston area is known as

DCCHA. DISA provides a menu of services to DCCHA members. It trains

members’ employees about drug-screening collection protocols that comply with

DOT regulations. It formulated a substance-abuse policy designed to comply with

DOT drug-screening regulations. DCCHA members may adopt DISA’s substance-

abuse screening policy to meet the DOT requirements of their own individual site

drug and alcohol screening policies.          DISA also identifies qualified testing

laboratories and medical review officers (MROs) which are available to analyze the

specimens. DISA assists with routing specimens from the employer’s site to the lab,

and it will assist with routing if further analysis or retesting is required. To assist

with random testing, DISA also notifies the employer when it is required and

furnishes it with a list of randomly-selected employees.

      DISA uses web-based management systems to provide these support services.

DISA maintains a proprietary online database management system that gives

members access to information about the test results of individual workers in their

industry who have been employed by other members in the region.




                                          4
      To collect this information, DISA obtains written consent to use testing results

from each member’s employees. Its “Universal Membership Application Form”

documents the member employee’s agreement to become an “employee member”

of its consortium, the North American Substance Abuse Program, or the DCC hair-

testing policies. By signing the form, the employee

      agrees[s] . . . to abide by all DCC and/or NASAP and/or the Hair
      Testing Substance Abuse Program policies, rules, and regulations. I
      authorize the DCC to release my drug and/or alcohol test results to the
      Company Member for which I worked at the time I was tested and/or
      the Company Member which required me to take a post-offer of
      employment drug and/or alcohol tests. I also authorize the [Consortium
      to release DCC status, test results, and other program activity to the
      Houston Area Contractors Safety Council through the NASAP with the
      understanding that this data may affect my status in the NASAP and
      that this status may be shared with those Companies participating in the
      NASAP.

Member companies may consult the database for information about the drug-testing

status of their own employees or that of prospective employees who have worked

for other member companies.         The database designates workers who are in

compliance with their employers’ substance-abuse policies as having an “active”

status; those who are not in compliance are designated as “inactive.” Active workers

are eligible to enter a participating jobsite, although they are not guaranteed access.

Inactive employees are prohibited from entering a participating company’s jobsite.

Member companies use the active/inactive designation to decide whether to hire

workers and to determine whether workers are authorized to enter a jobsite.
                                          5
      DISA’s contract with Turner

      Under the “Master Services Agreement and Addendum” with Turner, DISA

agreed to:

          • provide Turner with a list of approved specimen collection centers;
          • arrange for drug and alcohol screening for job applicants;
          • arrange for drug and alcohol testing on employees (1) based on
            reasonable suspicion; (2) at random; (3) post-accident; (4) return to
            duty; and (5) follow-up, as well as other owner-mandated
            circumstances;
          • forward specimen samples for testing at certified third-party
            laboratories;
          • send all positive or questionable test results for review by an authorized
            Medical Review Officer (MRO) who is either under contract with or
            employed by DISA; and
          • enter test results in its online database, making them available to
            Turner.

DISA did not collect specimens, conduct testing, or analyze testing results for

Turner.

      The Agreement reserves to Turner the authority to make “all determinations

as to whether subject individuals should be tested on a “for reasonable cause” or

“post-accident” basis. It expressly states that it is intended for the “sole benefit” of

Turner and DISA and that “no third-party shall be deemed a ‘third-party beneficiary’

of this Agreement.”




                                           6
      Sandoval’s employment with Turner

      Turner hired Sandoval in December 2014.3 In accepting employment with

Turner, Sandoval agreed to comply with Turner’s Drug, Alcohol, and Contraband

Policy. He received a copy of Turner’s employee handbook containing a description

of the policy. To satisfy another condition of employment with Turner, Sandoval

signed DISA’s Universal Membership Application form. Accompanying that form

was DISA’s substance abuse policy, which is incorporated by reference into the

membership contract.

      Turner assigned Sandoval to work as a Quality Assurance/Quality Control

Inspector under its contract with LyondellBasell Chemical Company. Sandoval

performed this assignment at LyondellBasell’s facility in Corpus Christi, which is

primarily involved in producing and transporting ethylene, propylene, and other

petrochemical products. Among other duties, Sandoval inspected and evaluated

construction and repair work performed at the facility and on vessels that

LyondellBasell used for chemical transport to ensure compliance with codes and

other specifications. Sandoval was responsible for maintaining inspection records

and ensuring implementation of corrective measures where necessary.




3
      Turner is not a party to this suit because Sandoval’s claims against it were subject
      to arbitration.
                                           7
      When Sandoval accepted Turner’s Corpus Christi assignment, he signed an

authorization permitting

      the DCC to release my drug or alcohol test results to the Company
      Member for which I worked at the time I was tested and/or the
      Company Member which required me to take a post-offer of
      employment drug and/or alcohol tests. I also authorize the DCC to
      release information about my status in the DCC to those companies on
      whose premises I seek to work or am currently working. I also authorize
      the DCC to release DCC status, test results, and other program activity
      to the Houston Area Contractors Safety Council through the NASAP
      with the understanding that this data may affect my status in the
      NASAP and that this status may be shared with those companies
      participating in the NASAP.

      Sandoval’s random selection for testing

      In September 2015, DISA notified Turner’s Medical Department Supervisor,

Carlos Osorio, that its random pool selection process had chosen several employees,

including Sandoval, for drug screening. Osorio informed Sandoval that he had been

selected for random screening and told him to report to Turner’s Corpus Christi

personnel office for specimen collection.

      Medical Assistant/Technician D’Aldo Alaniz, a Turner employee, was

charged with collecting the urine specimen from Sandoval. Alaniz had received a

Certificate of Completion for training as a DOT Urine Specimen Collector in

February 2015.

      Sandoval reported for testing and, under Alaniz’s supervision, provided a

urine specimen. Alaniz performed a preliminary test on the specimen showing that
                                            8
no drug was present. Alaniz then prepared the specimen for delivery to the testing

lab. He filled two specimen bottles, labeled the bottles A and B, sealed them, had

Sandoval initial them on the seal, and put them into plastic bags.

      Sandoval’s specimen was sent to Clinical Reference Laboratory in Kansas for

analysis. The lab informed DISA that the specimen tested positive for cocaine. The

specimen was forwarded to University Services, LLC for retesting. Benjamin

Gerson, an MRO with University Services, confirmed the positive result.

      On September 21, 2015, DISA notified Turner, through Osorio, of the result

via an automatically generated email. Also on that day, DISA changed Sandoval’s

status in the DCC database from “active” to “inactive.”

      Turner terminated Sandoval’s employment for violation of its substance-

abuse policy on September 22nd. The same day, Sandoval had a verification

interview with Dr. Gerson. In his interview, Sandoval confirmed that he was not on

any medications and was not a drug user. Dr. Gerson verified the test results and

sent the verification records to DISA.

      Also on that day, Sandoval provided a lab that was unaffiliated with Turner

or DISA with a hair sample, and he paid for a 12-panel follicle test. On September

25th, that lab reported to Sandoval that his hair follicle tested negative for the

presence of any drug. Sandoval also paid for a retest of the urine specimen collected

by Turner.


                                          9
      University Services sent a letter to Clinical Reference Laboratory asking it to

ship either an aliquot or a split specimen to Quest Diagnostics for retesting. Quest’s

records indicate that Quest first received a specimen bottle labeled A, which had a

broken seal, instead of an aliquot of the specimen in bottle A. Quest alerted DISA

to the situation. Page 1018 of the clerk’s record shows that the following day, Quest

received bottle B of Sandoval’s September 2015 specimen, which Quest used for the

retest. Like the specimen in bottle A, the specimen in bottle B also tested positive

for cocaine. Randy Barnett, another MRO with University Services, confirmed

Quest’s result.4

      Sandoval informed his former supervisors at Turner that he had submitted to

hair follicle testing and had obtained a negative result, contrary to the Kansas and

Quest results. Ultimately, Turner did not reinstate Sandoval, and the inactive-status

designation remained on DISA’s database.

      Sandoval sued DISA, the testing laboratories, and a medical review officer,

claiming negligent sample collection and transport, negligent testing, defamatory

report of the positive test results to third parties, and violations of the Texas


4
      The labs and University Services completed forms for Sandoval’s specimen
      to document the chain of custody for each step of the testing and review
      processes. At each step, these parties kept DISA apprised of the results and
      DISA, in turn, provided the information to Turner, along with
      recommendations for handling Sandoval’s employment in compliance with
      applicable regulations.

                                         10
Deceptive Trade Practices Act. The trial court granted the medical review officer’s

special appearance, and Sandoval nonsuited all remaining parties except for DISA.

The trial court granted DISA’s motion for summary judgment on traditional grounds,

and Sandoval brought this appeal.

                                    DISCUSSION

A.    Summary-judgment standard of review

      Sandoval challenges the propriety of the trial court’s take-nothing summary

judgment on his negligence, defamation, and DTPA claims. We review summary

judgments de novo. City of Richardson v. Oncor Elec. Delivery Co., 539 S.W.3d
252, 258 (Tex. 2018). When the trial court grants summary judgment without

specifying the grounds for granting the motion, as it did in this case, we must affirm

its judgment if any of the grounds advanced by the movant supports the ruling.

Cmty. Health Sys. Prof’l Servs. Corp. v. Hansen, 525 S.W.3d 671, 680 (Tex. 2017).

      DISA moved for summary judgment on both traditional and no-evidence

grounds. When reviewing the grounds for summary judgment, we take as true all

evidence favorable to Sandoval and indulge every reasonable inference and resolve

any doubts in Sandoval’s favor. Sommers for Ala. & Dunlavy, Ltd. v. Sandcastle

Homes, 521 S.W.3d 749, 754 (Tex. 2017).

      As to the traditional grounds, DISA bore the burden of showing that no

genuine issue of material fact exists and that it is entitled to judgment as a matter of


                                          11
law. TEX. R. CIV. P. 166a(c); Oncor Elec., 539 S.W.3d at 258–59. To meet this

burden, DISA was required to conclusively negate at least one essential element of

each of Sandoval’s causes of action or conclusively prove all the elements of an

affirmative defense. KCM Fin. v. Bradshaw, 457 S.W.3d 70, 79 (Tex. 2015). “An

issue is conclusively established ‘if reasonable minds could not differ about the

conclusion to be drawn from the facts in the record.’” Cmty. Healthsys., 525 S.W.3d

at 681 (quoting Childs v. Haussecker, 974 S.W.2d 31, 44 (Tex. 1998)).

      As to the no-evidence grounds, DISA had to identify one or more essential

elements of each of Sandoval’s causes of action for which there was no evidence.

TEX. R. CIV. P. 166a(i); Cmty. Healthsys., 525 S.W.3d at 695–96. To defeat the no-

evidence grounds, Sandoval had to adduce more than a scintilla of evidence raising

a genuine issue of material fact as to each challenged element. See Lightning Oil

Co. v. Anadarko E&P Onshore, 520 S.W.3d 39, 45 (Tex. 2017).

B.    Legal duty

      Sandoval contends that the summary-judgment evidence raises fact issues

showing that DISA assumed a legal duty to use reasonable care in ensuring accurate

drug-test results.

      1.     Applicable law

      To overcome summary judgment on his negligence claim, Sandoval must

raise material facts showing that (1) DISA owed him a duty; (2) DISA breached its


                                        12
duty; (3) DISA’s breach of that duty proximately caused his injuries; and (4)

damages resulted from that breach. See Mission Petrol. Carriers. v. Solomon, 106
S.W.3d 705, 710 (Tex. 2003).

      Whether a duty exists is a question of law. Id. (citing SmithKline Beecham

Corp. v. Doe, 903 S.W.2d 347, 351 (Tex. 1995)). We consider various factors in

determining whether circumstances provide a basis for imposing a legal duty,

“including the risk, foreseeability, and likelihood of injury weighted against the

social utility of the actor’s conduct, the magnitude of the burden of guarding against

the injury, and the consequences of placing the burden on the defendant.” Greater

Houston Transp. Co. v. Phillips, 801 S.W.2d 523, 525 (Tex. 1990), quoted in

Mission Petrol., 106 S.W.3d at 710; see also Nabors Drilling, USA v. Escoto, 288
S.W.3d 401, 404 (Tex. 2009) (explaining that liability in negligence is grounded in

public policy holding individual responsible for injuries caused by reasonably

foreseeable consequence of act or omission) (quoting El Chico Corp. v. Poole, 732
S.W.2d 306, 311 (Tex. 1987)).

      Sandoval claims that DISA assumed a duty of care through its administration

of Turner’s drug-testing program and breached that duty by (1) reporting that

Sandoval’s specimen tested positive for the presence of cocaine; (2) failing to

exclude other possible causes for the positive test result; and (3) identifying his status

as inactive in its database. In addition, Sandoval claims that DISA committed


                                           13
negligence per se by violating regulatory requirements of the Pipeline and

Hazardous Materials Safety Administration, which requires each operator to

“maintain and follow a written anti-drug plan that conforms to the requirements of

[Title 49, Part 199] and the DOT procedures.” See 49 C.F.R. §§ 199.101.

      Sandoval casts his negligence issue as one of first impression, seeking to

distinguish the Texas Supreme Court’s decisions in Mission Petroleum, 106 S.W.3d
705, and SmithKline Beecham, 903 S.W.2d 347. Both Mission Petroleum and

SmithKline Beecham, however, address negligence claims arising from workplace

drug-testing and directly evaluate whether a third-party non-employer owes

an -employee a legal duty. Like the lab in SmithKline Beecham, the third-party

administrator in this case performs a specific, contracted-for function in the

employer’s drug-testing protocol. And, like the in-house employee drug and alcohol

testing in Mission Petroleum, the drug testing in this case, according to Sandoval, is

subject to a parallel regulatory framework.

      In SmithKline Beecham, the plaintiff’s prospective employer contracted with

the lab to perform its drug testing. Id. at 348. After the plaintiff’s urine tested

positive for opiates, the company withdrew its job offer. Id. Later, the plaintiff

learned that consuming poppy seeds could lead to false-positive test results and

reapplied for the position, informing the company that she had taken one of her

roommate’s Vicodin and had eaten several poppy seed muffins in the days before


                                         14
the test. Id. at 349. The company again refused to hire her, this time citing the

plaintiff’s failure to disclose that she had taken Vicodin without a prescription. Id.

      The plaintiff sued the lab for negligence, claiming that it had breached a duty

to disclose that ingestion of certain substances could cause a positive test result. Id.

The Texas Supreme Court held that an independent drug-testing laboratory had no

duty to warn job applicants that ingestion of poppy seeds or other substances could

cause positive drug-test results. Id. at 353–54.

      Sandoval relies on the intermediate court’s decision in that appeal, Doe v.

SmithKline Beecham Corp., to claim that DISA owed a duty to monitor

urine-collection procedures because failure to do so creates the danger that false

positive test results might be published to third parties. 855 S.W.2d 248 (Tex.

App.—Austin 1993). Sandoval fails to acknowledge, however, that in rejecting the

duty urged in that case, the Supreme Court also rejected the lower court’s rationale

for imposing it. See SmithKline Beecham, 903 S.W.2d at 356 (modifying court of

appeals’ judgment, which reversed trial court’s summary judgment in favor of lab

on Doe’s negligence claim, to affirm trial court’s ruling). Pointing to the written

contract between the company and the lab, the Court declared that “SmithKline

should be allowed to perform only the service it chose to offer, and [the prospective

employer] chose to procure—testing for the presence of drugs in the body.” Id. at

354. The Court thus concluded that the lab did not owe the test subject a duty to


                                          15
advise the employer about possible, non-drug-related causes for a positive test result.

Id. at 353.

       In Mission Petroleum, the Court confronted the issue of “whether an employer

owes a duty to an at-will employee to use reasonable care when collecting an

employee’s urine sample for drug testing pursuant to DOT regulations.” 106 S.W.3d

at 710. The Court rejected the appellant’s request to create a new common-law duty

on employers who conduct in-house drug testing based, in large part, on the

“significant avenues of redress” available under the federal regulations. Id. at 713.

These substance-abuse screening regulations, which, Sandoval acknowledges, apply

to him, redress the issues for which Sandoval seeks a common-law remedy: they

protect employees who refuse to sign consent forms, release forms, or custody and

control forms, as well as those who refuse to initial the seal on the specimen bottles

if the employer fails to follow specimen collection protocols. Id. (citing, inter alia,

49 C.F.R. § 40.33(a), (c)). Further, the regulations safeguard against faulty results;

they require an MRO to review positive test results, and authorize the officer to

examine the collection procedures, trace the chain of custody, and interview the

employee to determine whether factors other than drug use could have caused the

positive test result. Id. (citing, inter alia, 49 C.F.R. § 40.33).




                                            16
      Given the federal regulatory framework, the Court concluded that the risk of

harm from a false-positive drug test “is reduced by the protection the DOT

regulations afford to the employees.” Id. at 715. As a result, the Court “decline[d]

to impose a common-law duty on employers who conduct in-house urine specimen

collection under the DOT regulations.” Id. In this context, we turn to Sandoval’s

claims against DISA.

      2.     Analysis

      Sandoval contends that DISA’s duty arises from a contractual or actual right

of control that it exercises over Turner’s drug-testing program, including when and

how to test employee members. The record, however, does not bear out this

contention. Like drug-testing companies, third-party administrators of a drug-

testing programs generally “have a direct relationship only with the employer and

not the employee.” Mission Petroleum, 106 S.W.3d at 710. DISA and Turner’s

contract confirms that exclusive relationship here: it expressly disclaims any third-

party beneficiary status, which forecloses any argument that DISA contractually

assumed a duty to Sandoval. See First Bank v. Brumitt, 519 S.W.3d 95, 102 (Tex.

2017). Further, the contract specifies that Turner’s drug and alcohol policy would

apply—not DISA’s. This provision, coupled with Turner’s communications with

Sandoval about its own drug policy and its application to him, render inviable

Sandoval’s urged imposition of a legal duty on DISA.


                                         17
      The contract between DISA and Turner reserves all discretionary testing

decisions—such as selecting employees for testing based on reasonable suspicion or

in the aftermath of an accident—to Turner. It delegates only nondiscretionary

administrative functions to DISA, such as notifying Turner to test its employees at

junctures mandated by DOT regulations, including on hiring, return to duty, at

random, and for follow-up. The inclusion of Sandoval in a list of employees

generated by a randomized selection process does not raise a fact issue as to whether

DISA had a right of control over Turner’s random testing. Sandoval’s selection for

random testing lacks the causal link necessary to support his claim that DISA

exercised control over Sandoval’s drug test. See Gen. Elec. Co. v. Moritz, 257
S.W.3d 211, 214 (Tex. 2008) (explaining that plaintiff must show that defendant had

right to control “the specific wrongful acts that caused his injury”).

      The gravamen of Sandoval’s negligence claim lies in the specimen collection

and testing procedures: he alleges that DISA had a duty to monitor them to ensure

accurate results. Contrary to Sandoval’s allegations, however, the undisputed

evidence shows that DISA did not assume any control over the collection or testing

procedures. Sandoval alleged “on information and belief” that DISA trained Alaniz,

who performed the collection for Turner. But DISA has no records that Alaniz

attended DISA’s training, nor does DISA’s name appear on Alaniz’s training

certificates. The specimen collection was carried out by a Turner employee on


                                          18
Turner property, third-party laboratories tested the specimen, and a third-party MRO

analyzed and reconfirmed the positive test results.

      Under the contract between DISA and Turner, DISA agreed to perform the

administrative functions to facilitate the implementation of Turner’s drug and

alcohol policy and comply with applicable DOT regulations. DISA agreed to

communicate test results to Turner and update its database to reflect the appropriate

status for Turner’s employees based on the results reported. As in SmithKline

Beecham, DISA “should be allowed to perform only the service it chose to offer,”

and Turner “chose to procure.” 903 S.W.2d at 354. By contracting to provide

administrative services to Turner, DISA did not assume a common-law duty to

monitor Turner’s collection protocols on Sandoval’s behalf to ensure the accuracy

of test results for Turner’s employees.

      Sandoval further contends that DISA owed him a duty to ensure accurate

drug-test results because it assumed a right of control over Turner’s drug-testing

program through its own drug-testing policy. Sandoval points to his receipt of the

DCCHA policy along with the Universal Membership Application Form as evidence

that DISA’s policy took precedence over Turner’s policy. The undisputed evidence,

however, shows that when Turner hired Sandoval, it informed him that, as a Turner

employee, he was subject to Turner’s drug and alcohol policy. DISA performed

only the administrative duties specified in its contract with Turner; no evidence


                                          19
suggests that DISA assumed an extracontractual duty to either Turner or Turner’s

employees. Accordingly, DISA’s conduct did not give rise to any duty to Turner’s

employees with respect to the implementation of Turner’s drug-testing policy.

      Sandoval’s negligence per se claim stands on his allegation that DISA violated

“DOT regulations,” but Sandoval does not “reasonably identify” the regulation that

DISA purportedly violated. See Daugherty v. S. Pac. Transp. Co., 772 S.W.2d 81,

83 (Tex. 1989). Sandoval did not adduce facts supporting a claim that DISA

breached a legal duty arising out of the transportation and routing activities it had

contracted to perform. As the Mission Petroleum Court observed, employees subject

to federally-regulated drug testing may avail themselves of the “significant avenues

of redress” that the regulations provide. Consistent with that observation, we decline

to recognize the common-law duty that Sandoval seeks to impose in this case. See

Mission Petrol., 106 S.W.3d. at 713.

C.    Defamation

      Sandoval contends that DISA defamed him by reporting his positive drug-test

results to Turner and publishing his status as “inactive” on its database. A cause of

action for defamation requires proof that (1) the defendant published a false

statement of fact to a third party, (2) that was defamatory concerning the plaintiff,

(3) with the requisite degree of fault, and (4) damages, in some cases. ExxonMobil

Corp. v. Rincones, 520 S.W.3d 571, 579 (Tex. 2017) (quoting In re Lipsky, 460


                                         20
S.W.3d 579, 593 (Tex. 2015)); Espinosa v. Aaron’s Rents, Inc., 484 S.W.3d 533,

543 (Tex. App.—Houston [1st Dist.] 2016, no pet.).

      In its summary-judgment motion, DISA raised the defenses of qualified

privilege, truth, and consent. Because DISA conclusively proved that its

communications were privileged, we do not address the other defenses.

      A qualified privilege justifies a communication made without actual malice,

Dun & Bradstreet, Inc. v. O’Neil, 456 S.W.2d 896, 899 (Tex. 1970). Whether a

qualified privilege exists is a question of law. Id. Employers and their agents have

a qualified privilege to investigate reports of employee wrongdoing. See Neely v.

Wilson, 418 S.W.3d 52, 62 (Tex. 2013); Randall’s Food Mkts., Inc. v. Johnson, 891
S.W.2d 640, 646 (Tex. 1995). This investigative privilege “remains intact as long as

communications pass only to persons having an interest or duty in the matter to

which the communications relate.” Johnson, 891 S.W.2d at 646; Henriquez v.

Cemex Mgmt., 177 S.W.3d 241, 253 (Tex. App.—Houston [1st Dist.] 2005, pet.

denied). The party seeking to defeat the assertion of a qualified privilege must prove

that the speaker knew the statement was false or acted with reckless disregard for its

truth. Forbes Inc. v. Granada Bioscis., Inc., 124 S.W.3d 167, 171 (Tex. 2003).

      The privilege attaches to communications made in good faith on a subject in

which the author has an interest or with reference to which he has a duty to another

person having a corresponding interest or duty. Dixon v. Sw. Bell Tel. Co., 607


                                         21
S.W.2d 240, 242 (Tex. 1980). As it is an affirmative defense, the defendant bears

the burden of proving the communication was privileged unless the plaintiff’s

petition affirmatively demonstrates that the privilege applies. Burbage v. Burbage,

447 S.W.3d 249, 254 (Tex. 2014).

      DISA’s contract with Turner authorizes DISA to communicate to Turner its

employees’ drug-test results. It further authorizes DISA to publish the status of its

employees as active or inactive in DISA’s database consistent with those results.

Because of the safety concerns inherent in jobs that require drug and alcohol testing,

other consortium member companies have a common interest in knowing whether a

worker once employed by a fellow member company has inactive or inactive status.

Thus, the challenged communications fall within the privilege’s scope. See Johnson,
891 S.W.2d at 646; Henriquez, 177 S.W.3d at 253.

      In response, Sandoval argues that DISA cannot rely on the privilege because

DISA showed “reckless disregard” for the truth. Reckless disregard requires proof

that a defendant “entertained serious doubts as to the truth” of a statement. Waste

Mgmt. of Tex., Inc. v. Tex. Disposal Sys. Landfill, Inc., 434 S.W.3d 142, 158 (Tex.

2014). A defendant may negate reckless disregard by showing that it had reasonable

grounds to believe that the challenged statements were true. See Johnson, 891
S.W.2d at 647; Espinosa, 484 S.W.3d at 543–44.




                                         22
      Two different certified labs reported that Sandoval’s urine specimen tested

positive for cocaine metabolite. An authorized medical review officer reviewed the

testing protocols and confirmed that result in each instance. Sandoval has not

adduced evidence that DISA knew about any alleged irregularities in the collection

and testing of Sandoval’s specimen. DISA reported the information it received from

the labs and the MROs to Turner and, based on that information, updated the DCC

database to reflect Sandoval’s status as “inactive.”

      Sandoval suggests that the negative result of his post-employment hair-follicle

test raises a fact issue as to whether DISA acted with reckless disregard. That result

was not available when DISA reported the urine-test results to Turner and updated

its database. Thus, the later test does not raise a fact issue to defeat DISA’s privilege,

particularly in light of Turner’s policy that “[d]rug tests not conducted under the

supervision of the Company are not recognized as approved.” The evidence that

DISA received the same information concerning Sandoval’s test results from two

independent labs that were confirmed by medical review officers defeat Sandoval’s

allegation of “reckless disregard” as a matter of law. See Johnson, 891 S.W.2d at

647; Espinosa, 484 S.W.3d at 543–44.

      Because DISA conclusively proved its entitlement to the asserted privilege,

we hold that the trial court did not err in granting DISA summary judgment on

Sandoval’s defamation claim.


                                           23
D.    Sandoval’s DTPA claim fails as a matter of law because he is not a
      “consumer” of DISA’s services.

      Finally, Sandoval contends that the trial court erred in dismissing his DTPA

claim for failure to prove consumer status. Citing Crown Life Insurance Co. v.

Casteel, 22 S.W.3d 378 (Tex. 2000), Sandoval argues that he need not prove he is a

consumer to bring a claim under DTPA section 17.45(b)(12), which makes it a

violation to “represent[] that an agreement confers or involves rights, remedies, or

obligations which it does not have or involve, or which are prohibited by law.” TEX.

BUS. & COM. CODE § 17.46(b)(12).

      Sandoval misreads Casteel. There, the plaintiff alleged a violation of section

17.46(b)(12) as part of his claim under the Texas Insurance Code, which allows a

policyholder to sue its insurer for unfair and deceptive practices. 22 S.W.3d at 381;

see TEX. INS. CODE § 541.151. Section 541.151 of the Insurance Code incorporates

part of the DTPA, including section 17.46(b)(12). Id. at 382–83. The Court

observed that the Insurance Code conferred standing if the plaintiff qualified as a

“person” as defined in section 541.002(2). 22 S.W.3d at 383. Some of the

incorporated DTPA provisions, the Court explained, also require the plaintiff to

show consumer status, because “they deal with the misrepresentation of ‘goods or

services.’” Id. at 387 (citing TEX. BUS. & COM. CODE § 17.46(b)(5), (7), & (9)). The

Court noted, however, that as incorporated into the Insurance Code, section

17.46(b)(12) does not require a plaintiff to prove consumer status because the

                                         24
violation it describes “neither arises out of a consumer transaction explicitly, nor

deals with the misrepresentation of ‘goods or services.’” Id. (citing Webb v. Int’l

Trucking, 909 S.W.2d 220, 228 (Tex. App.—San Antonio 1995, no writ)).

         Sandoval’s claim does not arise under the Insurance Code. As a result,

Casteel does not relieve him from the requirement that he prove consumer status for

standing to sue under the DTPA. See TEX. BUS. & COM. CODE § 17.50; see Amstadt

v. U.S. Brass, 919 S.W.2d 644, 649 (Tex. 1996).

         Sandoval also maintains that he qualifies for consumer status through his

relationship to DISA through the DISA Contractor’s Consortium Membership

contract. The DTPA defines “consumer” as a person “who seeks or acquires by

purchase or lease, any goods or services.” TEX. BUS. & COM. CODE § 17.45(4). The

membership application does not constitute evidence that Sandoval sought or

acquired any goods or services from DISA.      We therefore hold that the trial court

did not err in granting summary judgment in favor of DISA on Sandoval’s DTPA

claim.




                                         25
                                 CONCLUSION

      We affirm the judgment of the trial court.




                                             Jane Bland
                                             Justice

Panel consists of Justices Keyes, Bland, and Lloyd.




                                        26